


EXHIBIT 10.18.2


YUM! BRANDS, INC.
1999 LONG TERM INCENTIVE PLAN


GLOBAL YUM! STOCK APPRECIATION RIGHTS AGREEMENT
AGREEMENT made as of 6th day of February, 2015, by and between YUM! Brands,
Inc., a North Carolina corporation having its principal office at 1441 Gardiner
Lane, Louisville, Kentucky 40213, U.S.A. (“YUM!”) and the Participant.
W I T N E S S E T H:
WHEREAS, the shareholders of YUM! approved the YUM! Brands, Inc. 1999 Long Term
Incentive Plan (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan;
WHEREAS, pursuant to authority granted to it in said Plan, the Management
Planning and Development Committee of the Board of Directors of YUM! (the
“Committee”), has granted to the Participant stock appreciation rights (to be
known hereinafter as “YUM! Stock Appreciation Rights”) with respect to the
number of shares of YUM! common stock as set forth below;
WHEREAS, YUM! Stock Appreciation Rights granted under the Plan are to be
evidenced by an Award Agreement in such form and containing such terms and
conditions as the Committee shall determine;
WHEREAS, capitalized terms used but not defined in this Global YUM! Stock
Appreciation Rights Agreement shall have the meaning set forth in the Plan;
NOW, THEREFORE, it is mutually agreed as follows:
1.Grant. In consideration of the Participant remaining in the employ of YUM!, or
one of its divisions or direct or indirect Subsidiaries (collectively the
“Company”), YUM! hereby grants to the Participant, as of February 6, 2015 (the
“Grant Date”), on the terms and conditions set forth in this Global YUM! Stock
Appreciation Rights Agreement, including any country-specific terms set forth in
the attached appendix (the “Appendix” and together with the Global YUM! Stock
Appreciation Rights Agreement, the “Agreement”) and the Plan, stock appreciation
rights with respect to an aggregate number of shares of YUM!’s common stock,
with no par value (“Stock”), set forth in the Participant’s letter from YUM!’s
Chief People Officer (the “Covered Shares”), with an Exercise Price of $____ per
share, which was the Closing Value (as defined below) of a share of Stock on the
Grant Date. The right to receive the appreciation on each such share in
accordance with this Agreement is referred to herein as a “YUM! Stock
Appreciation Right”.


2.Exercisability.


(a)Provided the Participant remains continuously employed by the Company through
the applicable vesting date and subject to the terms and conditions of this
Agreement including, without limitation, Section 4, the YUM! Stock Appreciation
Right shall vest and become exercisable (i) with respect to _______ ( ) of the
Covered Shares on the one-year anniversary of the Grant Date (i.e., February 6,
2016, which is referred to as the “Initial Vesting Date”), and (ii) after the
Initial Vesting Date, with respect to an additional _____ (___) of the Covered
Shares at each of (1) the two-year anniversary of the Grant Date, (2) the
three-year anniversary of the Grant Date, and (3) the four-year anniversary of
the Grant Date, respectively.


(b)YUM! Stock Appreciation Rights must be exercised no later than 4PM Eastern
Standard Time (“EST”), February 6, 2025. The time during which YUM! Stock
Appreciation Rights are exercisable is referred to as the “YUM! Stock
Appreciation Right Term.” If the expiration date falls on a New York Stock
Exchange market holiday or weekend, 4PM EST will mean the business day prior to
the expiration date.




--------------------------------------------------------------------------------






(c)Once exercisable and until the end of the YUM! Stock Appreciation Term or
such earlier date of the termination of the YUM! Stock Appreciation Right as set
forth in Section 4, all or a portion of the exercisable YUM! Stock Appreciation
Rights may be exercised at any time under procedures that the Committee shall
establish from time to time, including, without limitation, procedures regarding
the frequency of exercise and the minimum number of YUM! Stock Appreciation
Rights which may be exercised at any time. Fractional YUM! Stock Appreciation
Rights may not be exercised. No omission to exercise a YUM! Stock Appreciation
Right shall result in the lapse of any other YUM! Stock Appreciation Right
granted hereunder until the forfeiture or expiration of such YUM! Stock
Appreciation Right. The YUM! Stock Appreciation Rights shall terminate and
expire no later than the end of the YUM! Stock Appreciation Right Term.


3.Exercise. Subject to the terms and conditions set forth herein, YUM! Stock
Appreciation Rights may be exercised by giving notice of exercise to Merrill
Lynch, the stock plan administrator (or any other stock plan administrator or
vendor designated by YUM!) in the manner specified from time to time by YUM! or
the stock plan administrator. Upon the exercise of a YUM! Stock Appreciation
Right with respect to a share of Stock, the Participant shall receive an amount
from the Company which is equal to the excess of the market price of a share of
Stock at the time of exercise over the Exercise Price of one share of Stock.
Such amount will be paid to the Participant, in shares of Stock (based on the
market price of such shares at the date of exercise), and in cash with respect
to any fractional shares or in a combination thereof as determined by the
Committee in its sole discretion, subject to satisfaction of all Tax-Related
Items (as defined in Section 6 below).


4.Effect of Termination of Employment, Death and Retirement.


(a)The Participant shall have a period of 90 days following the Participant’s
termination of employment with the Company (as determined in accordance with
Section 7(h) below) to exercise such vested or previously exercisable YUM! Stock
Appreciation Rights as of the Participant’s last day of employment, but such
exercise period shall not extend beyond the end of the YUM! Stock Appreciation
Right Term. After the 90-day period, the YUM! Stock Appreciation Rights shall
automatically expire and no YUM! Stock Appreciation Right may be exercised;
provided, however, that if such termination occurs by reason of the
Participant’s death or Retirement (as defined in Section 25 below), then all
YUM! Stock Appreciation Rights which are otherwise exercisable on the
Participant’s last day of employment (or become exercisable on the Participant’s
last day of employment) may be exercised by the Participant’s designated
beneficiary (or, if none, his or her legal representative), in the event of
Participant’s death, or by the Participant, in the event of Retirement, in any
case during the YUM! Stock Appreciation Right Term, in accordance with this
Agreement.


(b)In the event the Participant’s employment with the Company is involuntarily
terminated by the Company other than for cause, including without limitation as
a result of (i) a disposition (or similar transaction) with respect to an
identifiable Company business or segment (“Business”), and in accordance with
the terms of the transaction, the Participant and a substantial portion of the
other employees of the Business continue in employment with such Business or
commence employment with its acquiror, (ii) the elimination of the Participant’s
position within the Company, or (iii) the selection of the Participant for work
force reduction (whether voluntary or involuntary), the YUM! Stock Appreciation
Right will also pro rata vest on a monthly basis such that a portion of the
Participant’s otherwise unvested YUM! Stock Appreciation Right for that vesting
period will vest based on the time the Participant was employed during the
vesting period up to the last day of employment (as determined in accordance
with Section 7(h) below).


(c)In the event the Participant’s employment with the Company is terminated by
reason of Retirement or death, the YUM! Stock Appreciation Right will also pro
rata vest on a monthly basis such that a portion of Participant’s otherwise
unvested YUM! Stock Appreciation Right for that vesting period will vest based
upon the time the Participant was employed during the vesting period up to the
last day of employment (as determined in accordance with Section 7(h) below).
The vested YUM! Stock Appreciation Right may be exercised during the YUM! Stock
Appreciation Right Term in accordance with this Agreement.


5.Compensation Recovery Policy.


(a)The Participant acknowledges and agrees that the YUM! Stock Appreciation
Rights granted to Participant under this Agreement shall be subject to the YUM!
Brands, Inc. Compensation Recovery Policy, amended and restated January 1, 2015
(“Compensation Recovery Policy”), and as in effect on the date of this
Agreement.




--------------------------------------------------------------------------------






(b)This Agreement is a voluntary agreement, and each Participant who has
accepted the Agreement has chosen to do so voluntarily. The Participant
understands that all YUM! Stock Appreciation Rights provided under the Agreement
and all amounts paid to the individual under the Agreement are provided as an
advance that is contingent on the Company’s financial statements not being
subject to a material restatement. As a condition of the Agreement, the
Participant specifically agrees that the Committee may cancel, rescind, suspend,
withhold or otherwise limit or restrict the YUM! Stock Appreciation Rights for
any individual party to such an agreement due to a material restatement of the
Company’s financial statements, as provided in the Company’s Compensation
Recovery Policy. In the event that amounts have been paid to the Participant
pursuant to the Agreement and the Committee determines that the Participant must
repay an amount to the Company as a result of the Committee’s cancellation,
rescission, suspension, withholding or other limitation or restriction of
rights, the Participant agrees, as a condition of being awarded such rights, to
make such repayments.


6.Responsibility for Taxes. Regardless of any action YUM! or the Participant’s
employer (if different) (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Participant’s participation in the Plan that are legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains his or her responsibility and that such liability may exceed the amount
actually withheld by YUM! or the Employer. The Participant further acknowledges
that YUM! and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the YUM! Stock Appreciation Right, including the grant, vesting or exercise
of the YUM! Stock Appreciation Right, the subsequent sale of shares acquired
under the Plan and the receipt of any dividends; and (2) do not commit and are
under no obligation to structure the terms of the grant or any aspect of the
YUM! Stock Appreciation Right to reduce or eliminate the Participant’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax and/or social security contributions in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable, tax and/or social security contribution withholding event, as
applicable, the Participant acknowledges that YUM! and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to YUM! and/or the Employer to satisfy all Tax-Related Items. In
this regard, the Participant authorizes YUM! and/or the Employer, at their sole
discretion, to satisfy the obligations with respect to Tax-Related Items by one
or a combination of the following: (i) withholding from the Participant’s wages
or other cash compensation paid to him or her by YUM! and/or the Employer; or
(ii) withholding from the proceeds of the sale of shares acquired upon exercise
of the YUM! Stock Appreciation Right, either through a voluntary sale or through
a mandatory sale arranged by YUM! (on the Participant’s behalf pursuant to this
authorization); or (iii) withholding in shares to be issued upon exercise of the
YUM! Stock Appreciation Right. To avoid negative accounting treatment, the
Company will withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates. If
the obligation for Tax-Related Items is satisfied by withholding in shares, for
tax purposes, the Participant will be deemed to have been issued the full number
of shares subject to the exercised YUM! Stock Appreciation Right,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.
Finally, the Participant shall pay to YUM! or the Employer any amount of
Tax-Related Items that YUM! or the Employer may be required to withhold or
account for as a result of Participant’s participation in the Plan or the
Participant’s acquisition of shares upon exercise of the YUM! Stock Appreciation
Right that cannot be satisfied by the means previously described. YUM! may
refuse to honor the exercise and refuse to issue or deliver the shares or the
proceeds of the sale of the shares to the Participant if the Participant fails
to comply with Participant’s obligations in connection with the Tax-Related
Items.
7.Nature of Grant. In accepting the YUM! Stock Appreciation Right, the
Participant acknowledges, understands and agrees that:


(a)
the Plan is established voluntarily by YUM! and is discretionary in nature;



(b)
all decisions with respect to future stock appreciation right grants, if any,
will be at the sole discretion of YUM!;



(c)
the Participant is voluntarily participating in the Plan;







--------------------------------------------------------------------------------




(d)
the YUM! Stock Appreciation Right and any shares of Stock (or cash) acquired
under the Plan are not part of normal or expected compensation or salary;



(e)
the YUM! Stock Appreciation Rights grant and the Participant’s participation in
the Plan shall not be interpreted to form an employment contract or relationship
with YUM! or the Employer or any Subsidiary or affiliate of YUM!;



(f)
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



(g)
if the underlying shares do not increase in value, the YUM! Stock Appreciation
Right will have no value;



(h)
in the event of termination of Participant’s employment with the Company
(whether or not in breach of local labor laws), the Participant’s right to
receive the YUM! Stock Appreciation Right and vest in the YUM! Stock
Appreciation Right under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed with the Company (subject
to the terms and conditions of this Agreement) and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment with the Company (whether
or not in breach of local labor laws), the Participant’s right to exercise the
YUM! Stock Appreciation Right after termination of employment, if any, will be
measured by the Participant’s last day of active employment with the Company
(subject to the terms and conditions of this Agreement) and will not be extended
by any notice period mandated under local law. The Committee shall have the
exclusive discretion to determine when the Participant is no longer actively
employed with the Company for purposes of his or her YUM! Stock Appreciation
Right grant;



(i)
for Participants who reside outside the U.S., the following additional
provisions shall apply:



(i)
the YUM! Stock Appreciation Right and any shares (or cash) acquired under the
Plan are not intended to replace any pension rights or compensation;



(ii)
the YUM! Stock Appreciation Right and the shares (or cash) acquired under the
Plan are extraordinary items that do not constitute compensation of any kind for
services of any kind rendered to YUM! or to the Employer and are outside the
scope of Participant’s employment contract, if any; such items shall not be
included in or part of any calculation of any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for YUM! or the Employer; and



(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the YUM! Stock Appreciation Rights resulting from termination of the
Participant’s employment by YUM! or the Employer (whether or not in breach of
local labor laws) and in consideration of the grant of the YUM! Stock
Appreciation Right to which the Participant is otherwise not entitled, the
Participant irrevocably agrees never to institute any claim against the Company,
waives his or her ability, if any, to bring any such claim and releases the
Company from any such claim if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.



8.No Advice Regarding Grant. YUM! is not providing any tax, legal or financial
advice, nor is YUM! making any recommendations regarding the Participant’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares. The Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.


9.Adjustment for Change in Common Stock. As set forth in the Plan, in the event
of any change in the outstanding shares of Stock by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of shares or similar corporate change, the number of shares which the
Participant may purchase pursuant to the YUM! Stock Appreciation Rights and the
Exercise Price at which the Participant may purchase such shares shall be
adjusted appropriately in the Committee’s sole discretion.






--------------------------------------------------------------------------------




10.Nontransferability. These YUM! Stock Appreciation Rights are personal to the
Participant and, during his or her lifetime, may be exercised only by the
Participant. The YUM! Stock Appreciation Rights shall not be transferable or
assignable, other than by will or the laws of descent and distribution, and any
such purported transfer or assignment shall be null and void without the express
consent of the Committee.


11.Buy-Out of YUM! Stock Appreciation Right Gains. At any time after any YUM!
Stock Appreciation Right becomes exercisable, the Committee shall have the
right, in its sole discretion and without the consent of the Participant, to
cancel such YUM! Stock Appreciation Right and to pay to the Participant the
difference between the Exercise Price of the YUM! Stock Appreciation Right and
the Fair Market Value of the shares covered by the YUM! Stock Appreciation Right
as of the date the Committee provides written notice (the “Buy Out Notice”) of
its intention to exercise such right. Payments of such buy out amounts pursuant
to this provision shall be effected by YUM! as promptly as possible after the
date of the Buy Out Notice and may be made in cash or in shares of Stock, or
partly in cash and partly in Stock as the Committee deems advisable. To the
extent payment is made in shares of Stock, the number of shares shall be
determined by dividing the amount of payment to be made by the Fair Market Value
of a share of Stock at the date of the Buy Out Notice. In no event shall YUM! be
required to deliver a fractional share of Stock in satisfaction of this buy out
provision. Payments of any such buy out amounts shall be made net of any
Tax-Related Items.


12.Change in Control. Notwithstanding anything in this Agreement to the contrary
(including Section 5 above), if the Participant is employed on the date of a
Change in Control (as defined in the Plan), and the Participant’s employment is
involuntarily terminated by the Company (other than for cause) on or within two
years following the Change in Control, the YUM! Stock Appreciation Rights shall
become fully and immediately exercisable. If the employment of the Participant
is terminated by the Company (other than for cause) on or within two years
following a Change in Control, all YUM! Stock Appreciation Rights shall continue
to be exercisable at any time within three years after the date of such
termination of employment, but in no event after the end of the YUM! Stock
Appreciation Right Term.


13.Notices. Any notice to be given to YUM! under the terms of this Agreement
shall be addressed to YUM! at Louisville, Kentucky 40213, U.S.A., Attention:
Vice President, Compensation and Benefits, or such other address (including any
email address) as YUM! may hereafter designate to the Participant. Any such
notice shall be deemed to have been given when personally delivered, addressed
as aforesaid, or when enclosed in a properly sealed envelope or wrapper,
addressed as aforesaid, and deposited, postage prepaid, with the federal or
other official postal service for the Participant’s country.


14.Binding Effect.


(a)This Agreement shall be binding upon and inure to the benefit of any assignee
or successor in interest to YUM!, whether by merger, consolidation or the sale
of all or substantially all of YUM!’s assets. YUM! will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of YUM! to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that YUM! would be required to perform if no such succession had taken
place.


(b)This Agreement shall be binding upon and inure to the benefit of the
Participant or his or her legal representative and any person to whom the YUM!
Stock Appreciation Rights may be transferred by will, the applicable laws of
descent and distribution or consent of the Committee.


15.Receipt of Prospectus. The Participant hereby acknowledges that he or she has
received a copy of YUM!’s Prospectus relating to the YUM! Stock Appreciation
Rights, the Covered Shares and the Plan, and that he or she fully understands
his or her rights under the Plan.


16.Data Protection. This Section 16 applies if the Participant resides outside
the U.S. By entering into this Agreement, the Participant:


(a)hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Agreement and any other grant materials, by and among, as applicable,
the Employer, YUM! and any Subsidiary or affiliate of YUM!, for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan;




--------------------------------------------------------------------------------






(b)acknowledges that YUM! and the Employer may hold certain personal information
about him or her, including, but not limited to, his or her name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, details of all YUM! Stock
Appreciation Rights or any other entitlement to Stock outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”);


(c)acknowledges and agrees that Data may be transferred to Merrill Lynch or such
other service provider as may be selected by YUM!, which is assisting with the
implementation, administration and management of the Plan (presently or in the
future), that these recipients may be located in the Participant’s country of
residence or elsewhere (e.g., the United States), and that the recipient’s
country may have different data privacy laws and protections to those of the
Participant’s country. The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative; and


(d)authorizes the Employer, YUM!, Merrill Lynch and any other possible
recipients which may assist YUM! (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
shares acquired under the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. The Participant understands,
however, that refusing or withdrawing his or her consent may affect his ability
to participate in the Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


17.Plan Controls. The YUM! Stock Appreciation Rights and the terms and
conditions set forth herein are subject in all respects to the terms and
conditions of the Plan and any Operating Guidelines or other policies or
regulations which govern administration of the Plan, which shall be controlling.
YUM! reserves its right to amend or terminate the Plan at any time without the
consent of the Participant, provided, however, that YUM! Stock Appreciation
Rights outstanding under the Plan at the time of such amendment or termination
shall not be adversely affected thereby, as set forth in Section 7 of the Plan.
All interpretations or determinations of the Committee shall be final, binding
and conclusive upon the Participant and his or her legal representatives on any
question arising hereunder or under the Plan, the Operating Guidelines or other
policies or regulations which govern administration of the Plan.    


18.Rights to Future Grants; Compliance with Law. By entering into this
Agreement, the Participant acknowledges and agrees that the Award and acceptance
of the YUM! Stock Appreciation Right pursuant to this Agreement is voluntary and
occasional does not entitle the Participant to future grants of stock
appreciation rights or other awards in the future under the Plan or any other
plan even if stock appreciation rights have been granted repeatedly in the past.
The Participant further agrees to seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of YUM! Stock Appreciation Rights and the exercise
of YUM! Stock Appreciation Rights, including, without limitation, currency and
exchange laws, rules and regulations. The Participant shall have no rights as a
shareholder of YUM! until the YUM! Stock Appreciation Right is exercised and
shares subject thereto have been issued to the Participant.


19.Governing Law & Venue. The Participant’s participation in the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina, without giving effect to the principles of conflicts of
laws thereof.


For purposes of litigating any dispute that arises under this grant, the
Participant’s participation in the Plan or this Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of Kentucky and agree
that such litigation shall be conducted in the courts of Jefferson County,
Kentucky, or the federal courts for the United States for the Western District
of Kentucky, where this grant is made and/or to be performed.
20.Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.






--------------------------------------------------------------------------------




21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by YUM! or a third party
designated by YUM!.


22.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan and on any
Stock acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local laws or to facilitate the
administration of the Plan, and to require me to accept the terms of any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.


24.Appendix. Notwithstanding any provisions herein, the Participant’s
participation in the Plan shall be subject to any special terms and conditions
set forth in the Appendix for his or her country (attached hereto). Moreover, if
the Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent Committee determines in its sole discretion that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.


25.Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a) “Closing Value” of a share of Stock shall mean an amount equal to the
closing sales price of a share of Stock as reported on the composite tape for
securities listed on The New York Stock Exchange, on the date in question (or,
if no sales of common stock were made on said Exchange on such date, on the next
preceding day on which sales were made on such Exchange), rounded to two decimal
places.


(b) “Retirement” shall have the meaning used in the YUM! Retirement Plan, as
then in effect, whether it occurs on the Participant’s Normal Retirement Date or
Early Retirement Date, or in the event the Retirement Plan does not apply to the
Participant, “Retirement” shall mean termination of employment by the
Participant on or after the Participant’s attainment of age 55 and 10 years of
service or age 65 and 5 years of service. Notwithstanding the definition of
Retirement set forth immediately above, if YUM! receives an opinion of counsel
that there has been a legal judgment and/or legal development in the
Participant’s jurisdiction that would likely result in the favorable retirement
treatment that applies to this grant under the Plan being deemed unlawful and/or
discriminatory, then the Committee will not apply the favorable retirement
treatment at the time of the Participant’s termination of employment and the
YUM! Stock Appreciation Right shall automatically expire upon, and no YUM! Stock
Appreciation Right may be exercised after, the termination of the Participant’s
employment with the Company.


By participating in the Plan, the Participant is deemed to accept the grant of
the YUM! Stock Appreciation Right and agrees to be bound by the terms and
conditions in the Plan and this Agreement.


YUM! BRANDS, INC.
By:
/s/ Anne P. Byerlein
 
Anne P. Byerlein
 
YUM! Brands, Inc., Chief People Officer









